191 F.2d 1020
PARKER et al.v.LESTER et al.
No. 13124.
United States Court of Appeals Ninth Circuit.
Oct. 10, 1951.

Gladstein, Andersen & Leonard and Allan Brotsky, San Francisco, Cal., for appellants.
Holmes Baldridge, Asst. Atty. Gen., Chauncey Tramutolo, U.S. Atty., San Francisco, Cal., Edward H. Hickey, Marvin C. Taylor, Atty., Dept. of Justice, Washington, D.C., for appellees.
Before MATHEWS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
This appeal is from an interlocutory order refusing an injunction sought by appellants in an action by appellants against appellees- an action still pending in the District Court.  Appellants took the appeal on July 2, 1951, but failed to prosecute it.  Appellees have caused the record on appeal to be certified and transmitted to this court, have caused the appeal to be docketed in this court and have moved this court to dismiss the appeal for want of jurisdiction.  This court has jurisdiction of the appeal under 28 U.S.C.A. § 1292 and hence could not properly dismiss it for want of jurisdiction.  However, appellants have filed in this court a paper entitled 'Withdrawal and abandonment of appeal', from which it appears that they do not desire or intent to prosecute the appeal.  The appeal is therefore dismissed for want of prosecution.